                        IN THE UNITED STATE S DISTRICT COURT
                    FOR TH E EASTERN DISTR I CT OF NORTH CAROLINA
                                  WESTERN DI VISION
                                  No . 5 : 09-CR-75-3 H
                                  No . 5 : 16 - CV-457-H

    AARON LEE WHITEHEAD ,
         Petitioner ,
                                                                                   ORDER
         v.

    UNITED STATES OF AMERICA ,
         Respondent.

        This matter             is    before       the    court       o n petitioner ' s      motion to

vacate under 28 U. S . C . § 2255 ,                      [DE #121] .


                                                  BACKGROUND

        On    July       8,     2009 ,    pursuant         to   a     signed Memorandum of            Plea

Agreement , petitioner p l ed guilty to robbery affecting interstate

commerce ,         and    aiding         and      abetting ,        in    violatio n     of   18   U.S . C .

§§ 1951 and 2             (Count Two) ; possession of a firearm during and in

relation       to    a        crime      of     violence ,      and      aiding    and   abetting ,      in

violation of 18 U. S.C.                       §§ 924 (c) (1) (A)         and 2    (Count Three) ;       and

possession          of a        firearm by a             felon ,     in violation of          18   U. S . C.

§    922 (g) (1)     (Count Four) .               Petitioner was sentenced by this court

to a total term of impris onment of 1 30 months on October 13, 2009 .

Petitioner did n ot appeal .

        On    June       21 ,    2016 ,        petitioner       filed      the    instant     moti on    to

vacate pursuant to 28 U. S . C . § 2255 ,                          [DE #115] , arguing that Hobbs

Act Robbery , in violation of 18 U.S.C. § 1951 , no longer qualifies
as a crime of violence to support his conviction under 18 U. S . C .

§   924 (c)     in light of the Supreme Court ' s decision in Johnson v.

United States , 135 S . Ct . 2551                (2015)       1



                                   COURT'S DISCUSSION

        The Supreme Co urt recently i n validated the residual clause of

the crime o f vio l ence definition under 1 8 U. S . C .                            §   924 (c) (3) (B) .

United States v .            Davis ,   139 S .       Ct .    2 319 ,    2323-24         (2 0 19) .       The

precise question remaining before the court is wh ether Hobbs Act

Ro bbery is a crime of violence under the force clause of 18 U.S . C .

§   924 (c) (3) (A)          The   Fourth Circuit                 has   recently decided               this

issu e .      United States v . Mathis , 93 2 F . 3d 24 2 , 2 66 (4th Cir . 2 019)

("Ac c o rdingly ,    we conclude that Ho bbs Act r o bbery constitutes a

crime      of   vi o lence    under    the      force       clause        of    Section      924 (c ) . " )

(citing United States v . Garcia - Ortiz , 904 F . 3d 102 , 109 (1st Cir .

2018 ) ;   United States v .           Hill ,    890        F . 3d 51 ,        60   (2d Cir .        2 018) ;

United States v . Rivera , 847 F . 3d 847 , 849 (7th Cir . 2017) ; In re

Fleur , 82 4 F . 3d 1337 , 1340-41 (1 1th Cir . 2016)) .

        Therefore ,     in light o f Mathis , defendant ' s claim is without

merit .


1 In the Johnson decis i on , t he Supreme Court of t h e Un i ted States invalidated

the residual clause found in 18 U. S . C . § 92 4 (e) (2) (B) (i i)       ( " Armed Ca r eer
Crimina l Act " or " ACCA" ) .    Johnson , 135 S . Ct . a t 2557 .  In Welch v . Un i ted
States , 136 S . Ct . 1 257 , 1265 (2016) , the Supr eme Court hel d the rule pr o n ounce d
in Johnson is retroactively applicable on collate r al r eview .         The court notes
pet i tion er timely f iled his motion to vacate withi n one year o f Johnson .           28
U. S . C . § 2255(f) (3) . Howeve r, Johnson d oes not afford reli e f to pet i t i one r as
he was not sentenced under t h e ACCA .



                                                 2
                                        CONCLUSION

         For the foregoing reasons , petitioner ' s motion ,                  [DE #121] , is

DENIED .         The clerk is directed to close this case .

        A certificate          of   appealability      shall    not     issue      absent   "a

substantial showing of the denial of a constitutional right ." 28

U. S . C .   §    2253 (c) (2).     A petitioner      satisfies        this    standard by

demonstrating           that      reasonable       jurists     would        find     that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ru l ing dismissing such claims is likewise

debatable .          Miller - El v . Cockre l l ,    537 U.S.       322 ,   336-38    (2003) ;

Slack v. McDaniel, 529 U. S . 473 , 484              (2000) ; Rose v. Lee, 252 F . 3d

676 , 683 (4th Cir . 2001) .          A reasonable jurist would not find this

court ' s        dismissal     of   Petitioner ' s     §     2255    Motion        debatable .

Therefore , a Certificate of Appealability is DENIED .

        This      JL7JJ'day   of September 2019 .




                                                                    District Judge
At Greenville , NC
#35




                                               3
